DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          JAMES A. MOORE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-298



                          September 16, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael S. Williams, Judge.

James A. Moore, pro se.


SILBERMAN, Judge.

     James A. Moore appeals the order summarily denying his

motion to correct illegal sentence filed pursuant to Florida Rule of

Criminal Procedure 3.800(a). Because Moore's general sentence for

his grand theft convictions is illegal, we reverse that portion of the
postconviction court's order and remand for resentencing. We

affirm in all other respects.

     Moore was charged with one count of armed burglary of a

structure using a motor vehicle as an instrumentality causing

damage in excess of $1,000.00 (count one) and thirty-five counts of

grand theft of a firearm using a motor vehicle as an instrumentality

(counts two through thirty-six). His lowest permissible sentence

under the Criminal Punishment Code was sixty-six years in prison.

     Moore entered into a substantial assistance agreement that

provided, in relevant part, that Moore would plead guilty to all

counts, sentencing would be postponed while he cooperated with

the State in the investigation of illegal activities, and he would

testify truthfully in any prosecutions arising from those

investigations. The agreement also provided that the trial court

would impose a downward departure sentence between eleven and

twenty-years' imprisonment followed by ten years' probation plus

court costs. However, if Moore breached the agreement by refusing

to sufficiently cooperate or testify truthfully, he would not be

permitted to withdraw his guilty plea and the trial court could

sentence him up to the statutory maximum of life in prison.

                                   2
     After Moore breached the agreement the trial court sentenced

him to forty years' imprisonment for the burglary concurrent with

forty years' imprisonment for all of the grand thefts. Moore argues

that this constituted an illegal general sentence as to all thirty-six

counts.

     A general sentence claim can be raised in a rule 3.800(a)

motion. See Holmes v. State, 100 So. 3d 281, 282-83 (Fla. 3d DCA

2012). "[A] trial court may not impose a single general sentence to

cover multiple counts." Id. at 283. "A general sentence aggregates

all of the defendant's individual crimes into a new whole." Dorfman

v. State, 351 So. 2d 954, 956 (Fla. 1977).

     Moore is incorrect regarding his sentence as to the burglary.

The court sentenced him on that count in a separate section of the

sentencing order, apart from the other counts. Therefore, it was not

part of a general sentence on multiple counts. The trial court's

order is affirmed as to the burglary sentence.

     As to the portion of the sentencing order addressing the thirty-

five counts of grand theft, the court imposed an illegal general

sentence. Rather than imposing an individual sentence for each

grand theft count, the sentencing order imposed a single sentence

                                   3
of forty years listing counts two through thirty-six. This sentencing

scheme is similar to the general sentence that was discussed in

State v. Jimenez, 173 So. 3d 1020, 1023 (Fla. 3d DCA 2015). There,

the appellate court observed that Jimenez had initially been

sentenced to an illegal general sentence of "sixty years as to Counts

1, 2, 3, and 4, and 364 days as to Counts 5, 6, and 7." Id. The

court noted with approval that the trial court had "properly

resentenced Jimenez by entering a separate, distinct sentence for

each count." Id.

     Here, the sentencing order included the following separate

provision after a statement regarding credit for time served:

"Sentence Status (EACH COUNT CONCURRENT)." That statement

did not cure the trial court's failure to delineate a specific sentence

for each count. The trial court's oral pronouncement of sentence

was consistent with the written order. The trial court stated:

"[What] I'm going to sentence you here today, sir, is to 40 years. I

sentence you to 40 years." Thus, the oral pronouncement is

similarly defective. See Levy v. State, 36 So. 3d 934, 935 (Fla. 2d

DCA 2010) (reversing a general sentence and noting that "[t]he



                                   4
written sentence is consistent with the court's pronouncement in

imposing a general sentence").

     Accordingly, the portion of the postconviction court's order

denying Moore's claim as to the general sentence for the multiple

grand theft counts is reversed. "[T]he remedy for such an error is

not the withdrawal of the underlying plea, but a vacation of the

general sentence and entry of a separate, distinct sentence for each

of the individual counts." Secong v. State, 225 So. 3d 909, 912 (Fla.

3d DCA 2017) (alteration in original) (quoting Holmes, 100 So. 3d at

283). Thus, on remand, the postconviction court shall correct the

general sentence. Based on the trial court's original sentencing

intent, Moore's total sentences may not exceed forty years. See

Jimenez, 173 So. 3d at 1024 n.4 (noting that consecutive sentences

may be imposed to effect the court's intent at the original

sentencing). Moore's presence is not required to correct the general

sentence. See Jordan v. State, 306 So. 3d 341, 342 (Fla. 3d DCA

2020) ("Because [the defendant] has challenged only the general

nature of the sentence imposed, [he] need not be present for re-

sentencing.").

     Affirmed in part, reversed in part, and remanded.

                                  5
CASANUEVA and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   6